DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 11/19/21.  Claims 1, 6 and 12 are amended; claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyotaka (JP Pub. No. 2005/312942).
With respect to claims 12-13 and 15-16, Kiyotaka discloses a golf club head 1 that, when oriented in a reference state, comprises: a face portion 3; a rear portion 7 opposite the face portion 3; a heel portion 2; a toe portion 5 opposite the heel portion 2 (paragraph [0069]-[0070]; Fig. 1); a hosel portion; a sole portion 4; and a crown portion 6 opposite the sole portion 4, a plurality of reduced thickness regions 60B, 60C extending from the origin (Fig. 5) and spaced apart from each other thereby defining one or more thickened elongate regions 6B therebetween, each thickened elongate region having: an average thickness greater than the average thickness of the reduced thickness regions (paragraph [0053]).
Kiyotaka inherently teaches wherein the plurality of reduced thickness regions have, in a top plan view, a total projected surface area S1, the hosel portion and the crown portion have, in a top plan view, a combined projected surface area S2. Kiyotaka does not expressly provide the numeric values for S1 and S2 and therefore does not expressly teach wherein S1 is no more than In re Aller (it is not inventive to discover the optimum or workable ranges by routine experimentation – MPEP 2144.05), one ordinary skill in the art would have found it obvious to use routine experimentation to establish an optimal ratio and S2. As is known in the art, the tension between reduced thickness region and thickened regions can be selected based on the desired performance benefits (weight savings, lowered CG) versus the risks involved in decreasing the crown rigidity (reduced durability, structural integrity). 
Kiyotaka does not expressly disclose the structure of the transition region between adjacent reduced thickness regions and therefore does not expressly teach wherein the transition region has a width no less than 2.0 mm and no more than 6.0 mm. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, the width of a transition region has been recognized as a result effective variable for negating stress concentration (See column 8, lines 19-26, Fig. 8 of Kusomoto US Pat. No. 6,634,958 cited as extrinsic evidence). As such, one ordinary skill in the art would have found it obvious to select an optimal transition region width, 
Lastly, and regarding the claimed integrally formed investment casting of the crown reduced thickness regions, per MPEP 2113, “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). At paragraph [0034], Kiyotaka teaches a thin walled portion of the crown being “directly formed” by using a Metal Injection Molding technique. In doing so, Kiyotaka recognizes that “it is possible to precisely control the thickness of the crown”.  Moreover, Kiyotaka teaches the use of metallic materials for the golf club that substantially overlaps with applicant’s contemplated metallic materials (See paragraph [0040]-[0041]. As such, applicant’s product appears to be the same or similar to the modified golf club of Kiyotaka (with respect to claim 12) and Kiyotaka in view of Wada et al. (with respect to claim 1). “[t]he claim is unpatentable even though the prior product was made by a different process” In re Thorpe.
With respect to claim 14, Kiyotaka teaches wherein the differences in thickness are relatively small (paragraph [0053]). Thus the degree of “gradual” increase within the transition region is proportional to the width of the transition region. As previously established in the rejection of claim 1, this width is a known result effective variable for negating stress buildup at the transition. As such, the combination of an optimal transition region width including within the claimed range, and in view of the small differences in width between the thickened and reduced thickness regions, the transition region is considered to have a thickness that increases gradually within the transition region from each reduced thickness region to an adjacent thickened elongate region.  
With respect to claim 17, Kiyotaka teaches wherein the crown portion comprises a titanium alloy (paragraph [0071]).   
With respect to claim 19, Kiyotaka teaches wherein the crown portion including: a face to rear length H; an origin located rearwardly from the face portion by a distance not more than 25% of length H, wherein the reduced thickness regions 60B, 60C do not extend forward of the origin (Fig. 5; per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the 
With respect to claim 20, Kiyotaka teaches wherein each of the reduced thickness regions 60B, 60C are oriented in a fan-like pattern (Fig. 5). 


4.	Claims 1-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyotaka (JP Pub. No. 2005/312942) in view of Wada et al. (US Pat. No. 7,828,676)
With respect to claims 1-2, Kiyotaka discloses a golf club head 1 that, when oriented in a reference state, comprises: a face portion 3; a rear portion 7 opposite the face portion 3; a heel portion 2; a toe portion 5 opposite the heel portion 2 (paragraph [0069]-[0070]; Fig. 1); a hosel portion; a sole portion 4; and a crown portion 6 opposite the sole portion 4, the crown portion including: a face to rear length H; an origin located rearwardly from the face portion by a distance not more than 25% of length H (Fig. 5; per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the 
Kiyotaka teaches wherein the thickened elongate region 6B comprises a first width Wa between 5 and 20 mm (paragraph [0087] – examiner notes that the totality of the disclosure would reasonably lead one ordinary skill in the art that the cited values are measured in millimeters, as paragraph 62 and Fig. 17 use “mm”), and a second width Wb. Kiyotaka does not expressly teach wherein the second width Wb is forward and less than Wa, such that the thickened region 6B tapers (Fig. 5 showing generally uniform width for thickened region 6B). However, analogous art reference Wada et al. teaches a thickened crown region 20a that comprises a second width Wb forward and less than a first width Wa. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to taper the thickened region to further decrease club weight and CG. Such modification is considered to have a reasonable expectation of success as these expected results comport with Kiyotaka’s stated goals (paragraph [0066]) and can be accomplished via routine manufacturing techniques. 
Kiyotaka does not expressly disclose the structure of the transition region between adjacent reduced thickness regions and therefore does not expressly teach wherein the transition region has a width no less than 2.0 mm and no more than 6.0 mm. However, where In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, the width of a transition region has been recognized as a result effective variable for negating stress concentration (See column 8, lines 19-26, Fig. 8 of Kusomoto US Pat. No. 6,634,958 cited as extrinsic evidence). As such, one ordinary skill in the art would have found it obvious to select an optimal transition region width, including within the claimed range, via routine experimentation. As is known in the art, a transition region too small will result in the transition region having unwanted buildup of stress.  Moreover, a transition region too large will negate the benefits of the reduced thickness regions. 
Lastly, and regarding the claimed integrally formed investment casting of the crown reduced thickness regions, per MPEP 2113, “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). At paragraph [0034], Kiyotaka teaches a thin walled portion of the crown being “directly formed” by using a Metal Injection Molding technique. In doing so, Kiyotaka recognizes that “it is possible to precisely control the thickness of the crown”.  Moreover, Kiyotaka teaches the use of metallic materials for the golf club that substantially overlaps with applicant’s contemplated metallic materials (See paragraph [0040]-[0041]. As such, applicant’s product appears to be the same or similar to the modified golf club of Kiyotaka (with respect to claim 12) and Kiyotaka in view of Wada et al. (with respect to claim 1). “[t]he claim is unpatentable even though the prior product was made by a different process” In re Thorpe.
With respect to claim 3, Kiyotaka teaches wherein the differences in thickness are relatively small (paragraph [0053]). Thus the degree of “gradual” increase within the transition region is proportional to the width of the transition region. As previously established in the rejection of claim 1, this width is a known result effective variable for negating stress buildup at the transition. As such, the combination of an optimal transition region width including within the claimed range, and in view of the small differences in width between the thickened and reduced thickness regions, the transition region is considered to have a thickness that increases gradually within the transition region from each reduced thickness region to an adjacent thickened elongate region.  
With respect to claims 4-5, Kiyotaka inherently teaches wherein the plurality of reduced thickness regions have, in a top plan view, a total projected surface area S1, the hosel portion and the crown portion have, in a top plan view, a combined projected surface area S2. Kiyotaka does not expressly provide the numeric values for S1 and S2 and therefore does not expressly In re Aller (it is not inventive to discover the optimum or workable ranges by routine experimentation – MPEP 2144.05), one ordinary skill in the art would have found it obvious to use routine experimentation to establish an optimal ratio and S2. As is known in the art, the tension between reduced thickness region and thickened regions can be selected based on the desired performance benefits (weight savings, lowered CG) versus the risks involved in decreasing the crown rigidity (reduced durability, structural integrity). 
With respect to claim 6, Kiyotaka teaches wherein the thickness of the thickened elongate regions is in a range of 0.5 mm to 0.8 mm, and the thickness of the reduced thickness regions is in a range of 0.2 mm to 0.6 mm (paragraph [0053]).  
With respect to claims 7-8 and 11, Kiyotaka teaches wherein each of the reduced thickness regions 60B, 60C increases in width as it extends away from the origin (Fig. 5); wherein each of the reduced thickness regions 60B, 60C continuously tapers in width as it extends toward the origin Id; and wherein the plurality of reduced thickness regions 60B, 60C are oriented in a fan-like pattern Id. 

With respect to claims 10 and 18, Kiyotaka does not expressly teach wherein the face portion comprises a material different from crown portion.  However, secondary reference Wada et al., directed to the analogous art of golf clubs, teaches such features to be known in the art (column 5, lines 20-30). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize different materials for the face and crown. By selecting different materials, the face and crown can have material properties suitable for their different functionalities as the face must withstand repeated direct impact forces. The crown is desirable to comprise a low density material to lower CG and increase club head speed. 

Response to Arguments
5.	Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive.
Regarding the claimed integrally formed investment casting of the crown reduced thickness regions, per MPEP 2113, “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). At paragraph [0034], Kiyotaka teaches a thin walled portion of the crown being “directly formed” by using a Metal Injection Molding technique. In doing so, Kiyotaka recognizes that “it is possible to precisely control the thickness of the crown”.  Moreover, Kiyotaka teaches the use of metallic materials for the golf club that substantially overlaps with applicant’s contemplated metallic materials (See paragraph [0040]-[0041]. As such, applicant’s product appears to be the same or similar to the modified golf club of Kiyotaka (with respect to claim 12) and Kiyotaka in view of Wada et al. (with respect to claim 1). “[t]he claim is unpatentable even though the prior product was made by a different process” In re Thorpe.
Applicant's arguments on page 8 of 9 pertaining to the features 2-3 in claim 1, features 2-3 in claim 12 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yabu (US Pub. No. 2002/0019266). 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711